
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2009
			Mr. Hoyer submitted
			 the following resolution
		
		
			June 3, 2009
			By motion of the House, referred to the Committee on
			 Standards of Official Conduct
		
		RESOLUTION
		Directing the Committee on Standards of
		  Official Conduct to report to the House of Representatives on the actions the
		  Committee has taken concerning any misconduct of Members and employees of the
		  House in connection with activities of the PMA Group.
	
	
		Whereas there have been allegations in the media
			 concerning the improper involvement of Members of the House of Representatives
			 in certain activities of the PMA Group; and
		Whereas according to these media accounts and the
			 statements of those involved, the Department of Justice is conducting an
			 investigation into such activities of the PMA Group: Now, therefore, be
			 it
		
	
		That not later than 45 days after the
			 adoption of this resolution, the Committee on Standards of Official Conduct
			 shall report to the House of Representatives on the actions the Committee has
			 taken, if any, concerning any misconduct of Members and employees of the House
			 in connection with such activities of the PMA Group.
		
